 644DECISIONSOF NATIONALLABORRELATIONS BOARDSprouse-Reitz Co.,Inc., PetitionerandRetail Clerks Union, Local1364, affiliated with Retail Clerks International Association,AFL-CIO,'and Culinary,Bartenders and Hotel Service Em-ployees Union Local No.470, affiliated with Hotel & Restau-rant Employees&Bartenders International Union,AFL-CIO.?Case No. 20-RM-219.December 2, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J. Scolnik,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the-Act.2.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section.9 (c) (1) and Section 2 (6) and (7) of the Act.The employer, an Oregon corporation, operates retail variety stores.in 10 western States.involved in this proceeding.On December 27, 1956, the Employerfiled the instant petition seeking an election among its fountainemployees and retail clerks at the Red Bluff store.3 In support of its.petition the Employer asserts that prior to, and on December 17 and18, 1956, Retail Clerks Union, Local 1364, and Culinary Workers.Union, Local 470, jointly made demands for recognition, in that theyrequested the Employer to sign a contract covering the employees inquestion, and on December 17, 1956, the Unions commenced to picket.the Employer's premises.The Employer's premises were being picketed at the time of thehearing on March 6, 1957.The Unions deny making any demands for recognition, and assertthat the picketing is for organizational purposes only.For the rea-sons set forth below, however, we deem it unnecessary to decidewhether ' the Unions made a demand for recognition or whether the.picketing is for organization or recognition purposes.Herein called Retail Clerks Union,Local 1364.2Herein called Culinary Workers Union,Local 470.3On April 27,1951, Retail Clerks were certified as the bargaining representative of the.employees in question.Following the certification,the parties attempted to negotiate a.contract.Negotiations were discontinued in 1952.119 NLRB No. 87. LOCAL1408, 1408-A AND 1597645There is no dispute that the Unions are acting jointly in this matter.However, the record shows that Culinary Workers Union, Local 470,one of the Unions so acting, has not complied with the filing require-mentsof Section 9 (f), (g), and (h) of the Act, and does not intendto so comply.Accordingly, for the reasons stated by the Board ma-jority inDarling and Company,116 NLRB 374, which holds that anoncomplying union shall not be the beneficiary of any Board certifi-cation, the- Employer's petitionmustbe dismissed.[The Board dismissed the petition.]MEMBER RODGERS,dissenting :For the reasons stated in my dissenting opinion in theDarlingcase,-116 NLRB 374, I would not dismiss the instant petition merely be-.cause a noncomplying union is here involved.Moreover, as the recordshows that the Unions demanded recognition and are striking forrecognition,and that, thereforea questionconcerning representationexists,I would direct animmediateelection to resolve the question.Local 1408,1408-A and 1597,International Longshoremen's Asso-ciation,Independent,and Dave Kennedy,their agent (Kauf-mann1Shipping Company)andLimous Turner.Case No. 12-.CB-13.December 3,1957DECISION AND ORDEROn June 28, 1957, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the Inter-mediate Report, a copy of which is attached hereto.Thereafter, theRespondents filed their Exceptions to the Intermediate Report andBrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with the case to a three-member panel [Chairman Leedom and Members Murdock andRodgers].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.2.iWe correctthe spelling of this namewhereverit appears in the Intermediate Report:and Appendix thereto.2At the hearingRespondents contended that the complaint should be dismissed becausethe General Counsel had not sustained his burden of proving all allegations of the com-plaint, particularly the allegation that the discrimination against Turner was for theaeason that he "was not a member of any,Respondent Locals in good standing, and for119 NLRB No. 88.